       Case: 3:19-cv-00641-wmc Document #: 21 Filed: 12/11/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WISCONSIN
____________________________________________________________________________________

BEE VUE,

         Plaintiff,

v.                                                                     Case No. 19-CV-641 - wmc

FRITZ DEGNER, MICHAEL GEIRE and
PETER SCHNEIDER,

         Defendants.



                DEFENDANTS PETER SCHNEIDER, MICHAEL GEIRE AND
                FRITZ DEGNER’S MOTION TO STAY PROCEEDINGS AND
                                  DISCOVERY



            Defendants Peter Schneider, Michael Geire and Fritz Degner’s, by their attorneys,

     Crivello Carlson, S.C., move the Court for an order, pursuant to the Court’s inherent power,

     that stays all proceedings until defendant Geire returns from his overseas deployment and

     per the Servicemembers Civil Relief Act.

            This motion is supported by the accompanying brief and declaration.



         Dated this 11th day of December, 2019.


                                                  By:   s/ Marcella S. Spoto
                                                        SAMUEL C. HALL, JR.
                                                        State Bar No.: 1045476
                                                        MARCELLA S. SPOTO
                                                        State Bar No.: 1038044
                                                        CRIVELLO CARLSON, S.C.
                                                        Attorneys for Defendants, Fritz Degner,
                                                        Michael Geire and Peter Schneider
                                                        710 N. Plankinton Avenue
                                                        Milwaukee, WI 53203
                                                        Telephone: 414.271.7722
                                                        Fax: 414.271.4438
                                                        Email: shall@crivellocarlson.com
                                                                mspoto@crivellocarlson.com
